[Cite as Shelton v. Huff, 2014-Ohio-3871.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


RANDY SHELTON, et al.,                         :      MEMORANDUM OPINION

                 Plaintiffs-Appellees,         :
                                                      CASE NO. 2014-T-0020
        - vs -                                 :

REGGIE HUFF,                                   :

                 Defendant-Appellant.          :


Civil Appeal from the Trumbull County Court, Central District, Case No. CVG1200390.

Judgment: Appeal dismissed.


Randy Shelton, pro se, and Carol Shelton, pro se, 3501 Sodom Hutchings Road,
Cortland, OH 44410 (Plaintiffs-Appellees).

Reggie Huff, pro se, 2009 29th Street, South, Brookings, SD 57006 (Defendant-
Appellant).



DIANE V. GRENDELL, J.

        {¶1}     On March 6, 2014, defendant-appellant, Reggie Huff, appealed from the

February 4, 2014 Judgment Entry of the Trumbull County Court, Central District,

ordering that Huff pay past-due rent to plaintiffs-appellees, Randy and Carol Shelton, in

the amount of $400.00.

        {¶2}     Prior to the February 4 Judgment Entry, on November 26, 2012, the

Sheltons filed a Complaint in Forcible Entry and Detainer, seeking to have Huff removed

from the premises he was renting and raising the claim for unpaid rent.
       {¶3}   A hearing was held on the forcible entry and detainer matter on December

7, 2012. On that date, the court issued a Journal Entry of Eviction, entering a writ of

restitution, and ordering that Huff return possession of the premises to the Sheltons.

The Entry continued the matter of damages for a separate hearing. Huff filed a Notice

of Appeal from the ruling on the possession of the property, which was subsequently

affirmed by this court in Shelton v. Huff, 11th Dist. Trumbull No. 2012-T-0101, 2014-

Ohio-1344.

       {¶4}   While the appeal was pending, on December 26, 2012, Huff filed an

Answer and Counterclaim in the trial court, raising seven counterclaims.

       {¶5}   On February 4, 2014, the court issued the Judgment Entry that is the

subject of the present appeal, ruling on damages. The court stated in its Entry that,

although Huff did not appear, it heard evidence regarding unpaid rent from October

through December of 2012. It awarded “judgment to plaintiff against defendant in the

amount of * * * $400.00,” with interest and costs. The court did not mention Huff’s

counterclaims.

       {¶6}   Initially, we must determine whether there is a final appealable order,

since a judgment of a trial court can be immediately reviewed by an appellate court only

if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-

116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, an appellate court does

not have jurisdiction to review the matter, and the matter must be dismissed. Gen. Acc.

Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 20, 540 N.E.2d 266 (1989). For a

judgment to be final and appealable, it must satisfy the requirements of R.C. 2505.02

and, if applicable, Civ.R. 54(B).    Children’s Hosp. Med. Ctr. v. Tomaiko, 11th Dist.

Portage No. 2011-P-0103, 2011-Ohio-6838, ¶ 3.

                                             2
      {¶7}   Civ.R. 54(B) provides the following:

             When more than one claim for relief is presented in an action whether

             as a claim, counterclaim, cross-claim, or third-party claim, and

             whether arising out of the same or separate transactions, or when

             multiple parties are involved, the court may enter final judgment as to

             one or more but fewer than all of the claims or parties only upon an

             express determination that there is no just reason for delay. In the

             absence of a determination that there is no just reason for delay, any

             order or other form of decision, however designated, which

             adjudicates fewer than all the claims or the rights and liabilities of

             fewer than all the parties, shall not terminate the action as to any of

             the claims or parties * * *.

      {¶8}   This court has repeatedly held that, where there are multiple claims and/or

parties involved, an entry entering final judgment as to one or more but fewer than all of

the claims or parties is not a final appealable order in the absence of Civ.R. 54(B)

language stating that “there is no just reason for delay.” Meffe v. Griffin, 11th Dist.

Trumbull No. 2012-T-0032, 2012-Ohio-3642, ¶ 11.

      {¶9}   Initially, we recognize that appeals involving forcible entry and detainer/the

right to possession fall under a specific exception to the requirement for the lower court

to address all claims. A damages claim may remain pending in such an action during

an appeal, since “a judgment entry giving or denying a present right to possession of

property, under R.C. Chapter 1923, is appealable even though all the causes of action

have not been adjudicated.” Cuyahoga Metro. Housing Auth. v. Jackson, 67 Ohio St. 2d
129, 132, 423 N.E.2d 177 (1981).

                                            3
      {¶10} In this matter, the right to possession issue was no longer before the trial

court, as it had been resolved in the December 7, 2012 Journal Entry. All that remained

were the claim for damages for past due rent and the counterclaims raised by Huff. The

same concerns regarding the necessity of timely addressing the appeal do not apply to

damages. Where a separate proceeding is held “on the secondary causes of action

(i.e., those for back rent and damages)” the proceedings “shall go forth in all respects as

in other civil cases.” Shelton, 2014-Ohio-1344, at ¶ 21, citing Smith v. Wright, 65 Ohio

App.2d 101, 104, fn. 2, 416 N.E.2d 655 (8th Dist.1979). It follows, then, that the Civil

Rules, including Civ.R. 54(B), apply under the circumstances of this case.

      {¶11} This approach was followed in Cruse v. Finley, 4th Dist. Lawrence No.

12CA2, 2012-Ohio-5465. There, the court held that an order ruling on the unpaid rent

claim but not a counterclaim was not a final appealable order. Id. at ¶ 19. Similarly, in

that case, the unpaid rent issue had been initially raised with a forcible entry and

detainer claim, which had previously been resolved at a separate hearing. Id. at ¶ 3-5.

      {¶12} In its February 4, 2014 Judgment Entry, the trial court ruled on the issue of

unpaid rent but did not mention the counterclaims or include Civ.R. 54(B) language. A

review of the docket does not show that any action has been taken by the trial court to

address or rule on these counterclaims.

      {¶13} Based upon the foregoing analysis, this appeal is hereby sua sponte

dismissed due to lack of a final appealable order.

      {¶14} Appeal dismissed.


THOMAS R. WRIGHT, J.,

COLLEEN MARY O’TOOLE, J.,

concur.

                                            4